Exhibit 10.9




SECOND AMENDED AND RESTATED

1998 EQUITY PARTICIPATION PLAN
OF
KIMCO REALTY CORPORATION

(RESTATED FEBRUARY 25, 2009)

Kimco Realty Corporation, a Maryland corporation, originally adopted The 1998
Equity Participation Plan of Kimco Realty Corporation, effective June 18, 1998,
for the benefit of its eligible employees, consultants and directors.  The 1998
Equity Participation Plan of Kimco Realty Corporation was previously amended and
restated in its entirety as the Amended and Restated 1998 Equity Participation
Plan of Kimco Realty Corporation, dated as of October 20, 2004, and as the
Second Amended and Restated 1998 Equity Participation Plan of Kimco Realty
Corporation, dated as of February 26, 2007.  In furtherance of the purposes of
the Plan (as such term is defined below), the Second Amended and Restated 1998
Equity Participation Plan of Kimco Realty Corporation is hereby restated as of
the date hereof.  This amendment constitutes a complete amendment, restatement
and continuation of the 1998 Equity Participation Plan of Kimco Realty
Corporation.  

The Plan consists of two plans, one for the benefit of key Employees (as such
term is defined below) and Consultants and one for the benefit of Independent
Directors (as such term is defined below).  

The purposes of this Plan are as follows:

(1)

To provide an additional incentive for directors, key Employees and Consultants
to further the growth, development and financial success of the Company by
personally benefiting through the ownership of Company stock and/or rights which
recognize such growth, development and financial success.

(2)

To enable the Company to obtain and retain the services of directors, key
Employees and Consultants considered essential to the long range success of the
Company by offering them an opportunity to own stock in the Company and/or
rights which will reflect the growth, development and financial success of the
Company.  

ARTICLE I.
DEFINITIONS

Section 1.1

General.

Wherever the following terms are used in this Plan they shall have the meanings
specified below, unless the context clearly indicates otherwise.  

Section 1.2

Administrator.  

“Administrator” shall mean the entity that conducts the general administration
of the Plan as provided herein.  With reference to the administration of the
Plan with respect to Options granted to Independent Directors, the term
“Administrator” shall refer to the Board.  With reference to the administration
of the Plan with respect to any other Award, the term “Administrator” shall
refer to the Committee unless the Board has assumed the authority for
administration of the Plan generally as provided in Section 9.1.  

Section 1.3

Award.  

“Award” shall mean an Option, a Restricted Stock award or a Deferred Stock award
which may be awarded or granted under the Plan (collectively, “Awards”).





160




--------------------------------------------------------------------------------




Section 1.4

Award Agreement.  

“Award Agreement” shall mean a written agreement executed by an authorized
officer of the Company and the Holder which shall contain such terms and
conditions with respect to an Award as the Administrator shall determine,
consistent with the Plan.  

Section 1.5

Award Limit.  

“Award Limit” shall mean 1,500,000 shares of Common Stock, as adjusted pursuant
to Section 10.3.  

Section 1.6

Board.  

“Board” shall mean the Board of Directors of the Company.  

Section 1.7

Code.  

“Code” shall mean the Internal Revenue Code of 1986, as amended.  

Section 1.8

Committee.  

“Committee” shall mean the Compensation Committee of the Board, or another
committee of the Board, appointed as provided in Section 10.1.  

Section 1.9

Common Stock

“Common Stock” shall mean the common stock of the Company, par value $.01 per
share, and any equity security of the Company issued or authorized to be issued
in the future, but excluding any preferred stock and any warrants, options or
other rights to purchase Common Stock; provided that such equity security
qualifies as “service recipient stock” under Treasury regulation
§1.409A-1(b)(5)(iii).

Section 1.10

Company.  

“Company” shall mean Kimco Realty Corporation, a Maryland corporation.  

Section 1.11

Consultant.  

“Consultant” shall mean any consultant or adviser if:

(a)

The consultant or adviser renders “significant services” as defined in Treasury
regulation §1.409A-1(f)(2)(iii) to the Company and otherwise meets the
requirements for a “service provider” as set forth in Treasury regulation
§1.409A-1(f) with respect to the Company or of any corporation which is a
Subsidiary;

(b)

The services rendered by the consultant or adviser are not in connection with
the offer or sale of securities in a capital-raising transaction and do not
directly or indirectly promote or maintain a market for the Company’s
securities; and

(c)

The consultant or adviser is a natural person who has contracted directly with
the Company to render such services.  

Section 1.12

Corporate Transaction.  

“Corporate Transaction” shall mean the consummation of any of the following
stockholder-approved transactions to which the Company is a party:

(a)

a merger or consolidation in which the Company is not the surviving entity,
except for a transaction the principal purpose of which is to change the State
in which the Company is incorporated, form a holding company or effect a similar
reorganization as to form whereupon this Plan and all Options are assumed by the
successor entity;





161




--------------------------------------------------------------------------------




(b)

the sale, transfer, exchange or other disposition of all or substantially all of
the assets of the Company, in complete liquidation or dissolution of the Company
in a transaction not covered by the exceptions to clause (a), above; or

(c)

any reverse merger in which the Company is the surviving entity but in which
securities possessing more than fifty percent (50%) of the total combined Voting
power of the Company’s outstanding securities are transferred or issued to a
person or persons different from those who held such securities immediately
prior to such merger.  

Section 1.13

 Deferred Stock.  

“Deferred Stock” shall mean Common Stock awarded under Article VIII of the Plan.
 

Section 1.14

Director.  

“Director” shall mean a member of the Board.  

Section 1.15

Employee.  

“Employee” shall mean any officer or other employee (as defined in accordance
with Section 3401(c) of the Code) of the Company, of Kimco Realty Services,
Inc., or of any corporation which is a Subsidiary.  

Section 1.16

Equity Restructuring.

“Equity Restructuring” shall mean a non-reciprocal transaction between the
Company and its stockholders, such as a stock dividend, stock split, spin-off,
rights offering or recapitalization through a large, nonrecurring cash dividend,
that affects the shares of Common Stock (or other securities of the Company) or
the share price of the Common Stock (or other securities) and causes a change in
the per share value of the Common Stock underlying outstanding Awards.

Section 1.17

Exchange Act.  

“Exchange Act” shall mean the Securities Exchange Act of 1934, as amended.  

Section 1.18

Fair Market Value.  

“Fair Market Value” of a share of Common Stock as of a given date shall be (i)
the closing price of a share of Common Stock on the principal exchange on which
shares of Common Stock are then trading, if any (or as reported on any composite
index which includes such principal exchange), on the trading day previous to
such date, or if shares were not traded on the trading day previous to such
date, then on the next preceding date on which a trade occurred, or (ii) if
Common Stock is not traded on an exchange but is quoted on Nasdaq or a successor
quotation system, the mean between the closing representative bid and asked
prices for the Common Stock on the trading day previous to such date as reported
by Nasdaq or such successor quotation system; or (iii) if Common Stock is not
publicly traded on an exchange and not quoted on Nasdaq or a successor quotation
system, the Fair Market Value of a share of Common Stock as established by the
Committee (or the Board, in the case of Options granted to Independent
Directors) acting in good faith.

Section 1.19

Full Value Award.  

“Full Value Award” means any Award other than an Option or other Award for which
the Holder pays the intrinsic value (whether directly or by forgoing a right to
receive a payment from the Company).  

Section 1.20

Holder.  

“Holder” shall mean a person who has been granted or awarded an Award.  





162




--------------------------------------------------------------------------------




Section 1.21

Incentive Stock Option.  

“Incentive Stock Option” shall mean an option which conforms to the applicable
provisions of Section 422 of the Code and which is designated as an Incentive
Stock Option by the Committee.  

Section 1.22

Independent Director.  

“Independent Director” shall mean a member of the Board who is not an Employee
of the Company.  

Section 1.23

Non-Qualified Stock Option.  

“Non-Qualified Stock Option” shall mean an Option which is not designated as an
Incentive Stock Option by the Committee.  

Section 1.24

Option.  

“Option” shall mean a stock option granted under Article III of this Plan.  An
Option granted under this Plan shall, as determined by the Committee, be either
a Non-Qualified Stock Option or an Incentive Stock Option; provided, however,
that Options granted to Independent Directors and consultants shall be
Non-Qualified Stock Options.  

Section 1.25

Optionee.  

“Optionee” shall mean an Employee, Consultant or Independent Director granted an
Option under this Plan.  

Section 1.26

Performance Criteria

“Performance Criteria” shall mean the following business criteria with respect
to the Company, any Subsidiary or any division or operating unit: (a) net
income, (b) pre-tax income, (c) operating income, (d) cash flow, (e) earnings
per share, (f) return on equity, (g) return on invested capital or assets, (h)
cost reductions or savings, (i) funds from operations, (j) appreciation in the
fair market value of Common Stock, (k) operating profit; (l) working capital;
and (m) earnings before any one or more of the following items: interest, taxes,
depreciation or amortization; provided, that each of the business criteria
described in subsections (a) through (m) shall be determined in accordance with
generally accepted accounting principles (“GAAP”).  For each fiscal year of the
Company, the Committee may provide for objectively determinable adjustments, as
determined in accordance with GAAP, to any of the business criteria described in
subsections (a) through (m) for one or more of the items of gain, loss, profit
or expense: (i) determined to be extraordinary or unusual in nature or
infrequent in occurrence; (ii) related to the disposal of a segment of a
business; (iii) related to a change in accounting principles under GAAP; (iv)
related to discontinued operations that do not qualify as a segment of business
under GAAP; (v) attributable to the business operations of any entity acquired
by the Company during the fiscal year and (vi) reflecting adjustments to funds
from operations with respect to straight-line rental income as reported in the
Company’s Exchange Act reports.  

Section 1.27

 Plan.  

“Plan” shall mean the Second Amended and Restated 1998 Equity Participation Plan
of Kimco Realty Corporation, as restated February ___, 2009, and as may be
amended from time to time.

Section 1.28

 QDRO.  

“QDRO” shall mean a qualified domestic relations order as defined by the Code or
Title I of the Employee Retirement Income Security Act of 1974, as amended, or
the rules thereunder.  

Section 1.29

Restricted Stock.  

“Restricted Stock” shall mean Common Stock awarded under Article VII of the
Plan.  





163




--------------------------------------------------------------------------------




Section 1.30

Rule 16b-3.  

“Rule 16b-3” shall mean that certain Rule 16b-3 under the Exchange Act, as such
Rule may be amended from time to time.  

Section 1.31

Section 162(m) Participant

“Section 162(m) Participant” shall mean any key Employee designated by the
Administrator as a key Employee whose compensation for the fiscal year in which
the key Employee is so designated or a future fiscal year may be subject to the
limit on deductible compensation imposed by Section 162(m) of the Code.  

Section 1.32

Securities Act

“Securities Act” shall mean the Securities Act of 1933, as amended.  

Section 1.33

Subsidiary.  

“Subsidiary” shall mean any corporation in an unbroken chain of corporations
beginning with the Company if each of the corporations other than the last
corporation in the unbroken chain then owns stock possessing 50 percent or more
of the total combined voting power of all classes of stock in one of the other
corporations in such chain.  

Section 1.34

 Substitute Award

“Substitute Award” shall mean an Option granted under this Plan upon the
assumption of, or in substitution for, outstanding equity awards previously
granted by a company or other entity in connection with a corporate transaction,
such as a merger, combination, consolidation or acquisition of property or
stock; provided, however, that in no event shall the term “Substitute Award” be
construed to refer to an award made in connection with the cancellation and
repricing of an Option.  

Section 1.35

Termination of Consultancy.

“Termination of Consultancy” shall mean the time when the engagement of Holder
as a Consultant to the Company or a Subsidiary is terminated for any reason,
with or without cause, including, but not by way of limitation, by resignation,
discharge, death or Retirement; but excluding terminations where there is a
simultaneous commencement of employment with the Company or any Subsidiary.  The
Administrator, in its absolute discretion, shall determine the effect of all
matters and questions relating to Termination of Consultancy, including, but not
by way of limitation, the question of whether a Termination of Consultancy
resulted from a discharge for good cause, and all questions of whether
particular leaves of absence constitute Terminations of Consultancy.
 Notwithstanding any other provision of this Plan, the Company or any Subsidiary
has an absolute and unrestricted right to terminate a Consultant’s service at
any time for any reason whatsoever, with or without cause, except to the extent
expressly provided otherwise in writing.  

Section 1.36

Termination of Directorship.  

“Termination of Directorship” shall mean the time when a Holder who is an
Independent Director ceases to be a Director for any reason, including, but not
by way of limitation, a termination by resignation, failure to be elected, death
or Retirement.  The Board, in its sole and absolute discretion, shall determine
the effect of all matters and questions relating to Termination of Directorship
with respect to Independent Directors.  

Section 1.37

Termination of Employment.  

“Termination of Employment” shall mean the time when the employee-employer
relationship between a Holder and the Company or any Subsidiary is terminated
for any reason, with or without cause, including, but not by way of limitation,
a termination by resignation, discharge, death, disability or Retirement; but
excluding (i) terminations where there is a simultaneous reemployment or
continuing employment of a Holder by the Company or any Subsidiary, (ii) at the
discretion of the Committee, terminations which result in a temporary severance
of the employee-employer relationship, and (iii) at the discretion of the
Administrator, terminations which are followed by the simultaneous establishment
of a consulting relationship by the Company or a Subsidiary with the former





164




--------------------------------------------------------------------------------

employee.  The Administrator, in its absolute discretion, shall determine the
effect of all matters and questions relating to Termination of Employment,
including, but not by way of limitation, the question of whether a Termination
of Employment resulted from a discharge for good cause, and all questions of
whether particular leaves of absence constitute Terminations of Employment;
provided, however, that, unless otherwise determined by the Administrator in its
discretion, a leave of absence, change in status from an employee to an
independent contractor or other change in the employee-employer relationship
shall constitute a Termination of Employment if, and to the extent that, such
leave of absence, change in status or other change interrupts employment for the
purposes of Section 422(a)(2) of the Code and the then applicable regulations
and revenue rulings under said Section.  Notwithstanding any other provision of
this Plan, the Company or any Subsidiary has an absolute and unrestricted right
to terminate an Employee’s employment at any time for any reason whatsoever,
with or without cause, except to the extent expressly provided otherwise in
writing.  

Section 1.38

Retirement.

“Retirement” of a Holder shall mean his Termination of Employment, Termination
of Consultancy or Termination of Directorship, as the case may be, on or after
his sixty-fifth birthday or his completion of twenty full (not necessarily
consecutive) years of employment, consultancy or directorship, as the case may
be, with the Company.

ARTICLE II.
SHARES SUBJECT TO PLAN

Section 2.1

Shares Subject to Plan.  

(a)

The shares of stock subject to Awards shall be Common Stock, initially shares of
the Company’s Common Stock, par value $.01 per share.  Subject to adjustment as
provided in Section 10.3, the aggregate number of such shares which may be
issued upon exercise of such Awards under the Plan shall not exceed thirty eight
million (38,000,000), provided, however, that the aggregate number of shares
which may be awarded as Restricted Stock under Article VII of the Plan shall not
exceed seven hundred and sixty six thousand four hundred and eighty two
(766,482).  In the event that Substitute Awards are granted under the Plan, the
aggregate number of shares of Common Stock available under the Plan for
Substitute Awards shall be increased by the number of shares of Common Stock
which may be granted or issued with respect to such Substitute Awards.  The
shares of Common Stock issuable upon exercise of such Options or rights or upon
any such Awards may be either previously authorized but unissued shares or
treasury shares.  

(b)

The maximum number of shares which may be subject to Awards granted under the
Plan to any individual in any calendar year shall not exceed the Award Limit.
 To the extent required by Section 162(m) of the Code, shares subject to Options
which are canceled continue to be counted against the Award Limit and if, after
grant of an Option, the price of shares subject to such Option is reduced, the
transaction is treated as a cancellation of the Option and a grant of a new
Option and both the Option deemed to be canceled and the Option deemed to be
granted are counted against the Award Limit.  

Section 2.2

Add-back of Options and Other Rights

If any Option, or other right to acquire shares of Common Stock under any other
Award under the Plan, expires or is canceled without having been fully
exercised, or is exercised in whole or in part for cash as permitted by this
Plan, the number of shares subject to such Option or other right but as to which
such Option or other right was not exercised prior to its expiration,
cancellation or exercise may again be optioned, granted or awarded hereunder,
subject to the limitations of Section 2.1.  Furthermore, any shares subject
Awards which are adjusted pursuant to Section 10.3 and become exercisable with
respect to shares of stock of another corporation shall be considered cancelled
and may again be optioned, granted or awarded hereunder, subject to the
limitations of Section 2.1.  Notwithstanding the provisions of this Section 2.2,
no shares of Common Stock may again be optioned, granted or awarded if such
action would cause an Incentive Stock Option to fail to qualify as an incentive
stock option under Section 422 of the Code. If any shares of Restricted Stock
are surrendered by the Holder or repurchased by the Company pursuant to Section
7.4 or 0 hereof, such shares may again be optioned, granted or awarded
hereunder, subject to the limitations of Section 2.1.





165




--------------------------------------------------------------------------------




ARTICLE III.
GRANTING OF AWARDS

Section 3.1

Award Agreement.  

Each Award shall be evidenced by an Award Agreement.  Award Agreements
evidencing Awards intended to qualify as performance-based compensation as
described in Section 162(m)(4)(C) of the Code shall contain such terms and
conditions as may be necessary to meet the applicable provisions of Section
162(m) of the Code.  

Section 3.2

Provisions Applicable to Section 162(m) Participants.  

(a)

The Committee, in its discretion, may determine whether an Award is to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code.  

(b)

Notwithstanding anything in the Plan to the contrary, the Committee may grant
any Award to a Section 162(m) Participant, including Restricted Stock the
restrictions with respect to which lapse upon the attainment of performance
goals which are related to one or more of the Performance Criteria and any
Deferred Stock award described in Article VIII that vests or becomes exercisable
or payable upon the attainment of performance goals which are related to one or
more of the Performance Criteria.  

(c)

To the extent necessary to comply with the performance-based compensation
requirements of Section 162(m)(4)(C) of the Code, with respect to any Award
granted under Articles VII and VIII which may be granted to one or more Section
162(m) Participants, no later than ninety (90) days following the commencement
of any fiscal year in question or any other designated fiscal period or period
of service (or such other time as may be required or permitted by Section 162(m)
of the Code), the Committee shall, in writing, (i) designate one or more Section
162(m) Participants, (ii) select the Performance Criteria applicable to the
fiscal year or other designated fiscal period or period of service, (iii)
establish the various performance targets, in terms of an objective formula or
standard, and amounts of such Awards, as applicable, which may be earned for
such fiscal year or other designated fiscal period or period of service, and
(iv) specify the relationship between Performance Criteria and the performance
targets and the amounts of such Awards, as applicable, to be earned by each
Section 162(m) Participant for such fiscal year or other designated fiscal
period or period of service.  Following the completion of each fiscal year or
other designated fiscal period or period of service, the Committee shall certify
in writing whether the applicable performance targets have been achieved for
such fiscal year or other designated fiscal period or period of service.  Except
as otherwise provided by any written agreement between the Company and any
applicable Holder, in determining the amount earned by a Section 162(m)
Participant, the Committee shall have the right to reduce (but not to increase)
the amount payable at a given level of performance to take into account
additional factors that the Committee may deem relevant to the assessment of
individual or corporate performance for the fiscal year or other designated
fiscal period or period of service.  

(d)

Furthermore, notwithstanding any other provision of the Plan or any Award which
is granted to a Section 162(m) Participant and is intended to qualify as
performance-based compensation as described in Section 162(m)(4)(C) of the Code
shall be subject to any additional limitations set forth in Section 162(m) of
the Code (including any amendment to Section 162(m) of the Code) or any
regulations or rulings issued thereunder that are requirements for qualification
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code, and the Plan shall be deemed amended to the extent necessary to conform to
such requirements.  

Section 3.3

Limitations Applicable to Section 16 Persons.  

Notwithstanding any other provision of the Plan, the Plan, and any Award granted
or awarded to any individual who is then subject to Section 16 of the Exchange
Act, shall be subject to any additional limitations set forth in any applicable
exemptive rule under Section 16 of the Exchange Act (including any amendment to
Rule 16b-3 of the Exchange Act) that are requirements for the application of
such exemptive rule.  To the extent permitted by applicable law, the Plan and
Awards granted or awarded hereunder shall be deemed amended to the extent
necessary to conform to such applicable exemptive rule.  

Section 3.4

At-Will Employment.  

Nothing in the Plan or in any Award Agreement hereunder shall confer upon any
Holder any right to continue in the employ of, or as a Consultant for, the
Company or any Subsidiary, or as a director of the Company, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
are hereby expressly reserved, to discharge any Holder at any time for any





166




--------------------------------------------------------------------------------

reason whatsoever, with or without cause, except to the extent expressly
provided otherwise in a written employment agreement between the Holder and the
Company and any Subsidiary.  

Section 3.5

Full Value Award Vesting Limitations.

Notwithstanding any other provision of the Plan to the contrary, any Full Value
Award shall become vested over a period of not less than three (3) years (or, in
the case of vesting based upon the attainment of performance goals which are
related to one or more of the Performance Criteria or other performance-based
objectives, over a period of not less than one (1) year) following the date the
Award is made.

ARTICLE IV.
GRANTING OF OPTIONS

Section 4.1

Eligibility.  

Any Employee or Consultant selected by the Administrator pursuant to Section
4.4(a)(i)  shall be eligible to be granted an Option.  Each Independent Director
of the Company shall be eligible to be granted Options at the times and in the
manner set forth in Section 4.4(d).  

Section 4.2

Disqualification for Stock Ownership.  

No person may be granted an Incentive Stock Option under this Plan if such
person, at the time the Incentive Stock Option is granted, owns stock possessing
more than ten percent (10%) of the total combined voting power of all classes of
stock of the Company or any then existing Subsidiary or parent corporation
(within the meaning of Section 422 of the Code) unless such Incentive Stock
Option conforms to the applicable provisions of Section 422 of the Code.  

Section 4.3

Qualification of Incentive Stock Options.  

No Incentive Stock Option shall be granted to any person who is not an Employee.
 

Section 4.4

Granting of Options

(a)

The Committee shall from time to time, in its absolute discretion, and subject
to applicable limitations of this Plan:

(i)

Determine which Employees are key Employees and select from among the key
Employees or Consultants (including Employees or Consultants who have previously
received Awards under the Plan) such of them as in its opinion should be granted
Options;

(ii)

Subject to the Award Limit, determine the number of shares to be subject to such
Options granted to the selected key Employees or Consultants;

(iii)

Subject to Section 3.3, determine whether such Options are to be Incentive Stock
Options or Non-Qualified Stock Options and whether such Options are to qualify
as performance-based compensation as described in Section 162(m)(4)C) of the
Code; and

(iv)

Determine the terms and conditions of such Options, consistent with this Plan;
provided, however, that the terms and conditions of Options intended to qualify
as performance-based compensation as described in Section 162(m)(4)(C) of the
Code shall include, but not be limited to, such terms and conditions as may be
necessary to meet the applicable provisions of Section 162(m) of the Code.  

(b)

Upon the selection of a key Employee or Consultant to be granted an Option, the
Committee shall instruct the Secretary of the Company to issue the Option and
may impose such conditions on the grant of the Option as it deems appropriate.
 Without limiting the generality of the preceding sentence, the Committee may,
in its discretion and on such terms as it deems appropriate, require as a
condition on the grant of an Option to an Employee or Consultant that the
Employee or Consultant surrender





167




--------------------------------------------------------------------------------

for cancellation some or all of the unexercised Options or other rights which
have been previously granted to him under this Plan or otherwise.  An Option,
the grant of which is conditioned upon such surrender, may have an option price
lower (or higher) than the exercise price of such surrendered Option or other
award, may cover the same (or a lesser or greater) number of shares as such
surrendered Option or other award, may contain such other terms as the Committee
deems appropriate, and shall be exercisable in accordance with its terms,
without regard to the number of shares, price, exercise period or any other term
or condition of such surrendered Option or other award.  

(c)

Any Incentive Stock Option granted under this Plan may be modified by the
Committee to disqualify such option from treatment as an ‘‘incentive stock
option” under Section 422 of the Code.  

(d)

Any person who, in his capacity as an Independent Director, was scheduled to
receive a grant of Options under Section 4.4 of the Amended and Restated Stock
Option Plan For Key Employees and Outside Directors of Kimco Realty Corporation
(the “1995 Plan”) will receive such grants under this Plan.  Any person who,
upon adoption of this Plan, is not an Independent Director of the Company, but
who later becomes an Independent Director shall be granted at the time of his
appointment as an Independent Director, a Non-Qualified Option to purchase 3,000
shares of Common Stock.  Each Independent Director who has received a grant
pursuant to this Section 4.4(d) or Section 3.4 of the 1995 Plan shall be granted
on the first and second anniversary of the date of his grant under this Section
4.4(d) or Section 3.4 of the 1995 Plan (so long as he is an Independent Director
on such date) a Non-Qualified Option to purchase 3,000 shares of Common Stock.
 All the foregoing Option grants authorized by this Section 4.4(d) are subject
to stockholder approval of the Plan.  





168




--------------------------------------------------------------------------------

ARTICLE V.
TERMS OF OPTIONS

Section 5.1

Option Price.  

The price per share of the shares subject to each Option shall be set by the
Committee; provided, however, that such price shall be no less than the par
value1 of a share of Common Stock, unless otherwise permitted by applicable
state law, and (i) in the case of Incentive Stock Options and Options intended
to qualify as performance-based compensation as described in Section
162(m)(4)(C) of the Code, such price shall not be less than 100% of the Fair
Market Value of a share of Common Stock on the date the Option is granted; (ii)
in the case of Incentive Stock Options granted to an individual then owning
(within the meaning of Section 424(d) of the Code) more than 10% of the total
combined voting power of all classes of stock of the Company or any Subsidiary
or parent Corporation thereof (within the meaning of Section 422 of the Code)
such price shall not be less than 110% of the Fair Market Value of a share of
Common Stock on the date the Option is granted; and (iii) in the case of Options
granted to Independent Directors, such price shall equal 100% of the Fair Market
Value of a share of Common Stock on the date the Option is granted.  

Section 5.2

Expiration of Options.  

(a)

The term of an Option granted hereunder shall be set by the Committee in its
discretion; provided, however, that, no Option may be exercised to any extent by
anyone after the first to occur of the following events:

(i)

In the case of an Incentive Stock Option, (A) the expiration of ten years from
the date the Option was granted, or (B) in the case of any Optionee owning
(within the meaning of Section 424(d) of the Code), at the time the Incentive
Stock Option was granted, more than 10% of the total combined voting power of
all classes of stock of the Company, any Subsidiary or any parent corporation
(within the meaning of Section 422 of the Code), the expiration of five years
from the date the Incentive Stock Option was granted; or  

(ii)

In the case of a Non-qualified Option, the expiration of ten years and one day
from the date the Non-qualified Option was granted; or  

(iii)

Except (x) in the case of any Optionee who is disabled (within the meaning of
Section 22(e)(3) of the Code) or (y) as otherwise determined by the Committee in
its discretion either pursuant to the terms of an applicable Award Agreement or
by action of the Committee taken at the time of the Optionee’s Termination of
Employment, Termination of Consultancy or Termination of Directorship, the
expiration of three months from the date of the Optionee’s Termination of
Employment, Termination of Consultancy or Termination of Directorship, as the
case may be, for any reason other than such Optionee’s death (unless the
Optionee dies within said three-month period) or Retirement; or  

(iv)

In the case of any Optionee who is disabled (within the meaning of Section
22(e)(3) of the Code), the expiration of one year from the date of the
Optionee’s Termination of Employment, Termination of Consultancy or Termination
of Directorship, as the case may be, for any reason other than such Optionee’s
death (unless the Optionee dies within said one-year period) or Retirement; or  

(v)

The expiration of one year from the date of the Optionee’s death; or

(vi)

In the case of any Optionee’s Retirement, the earlier of (A) the date the
Optionee engages in any activity in competition with the Company, or which is
inimical, contrary or harmful to the interests of the Company, or (B) the
expiration of the term of the Option in accordance with clause (i) or (ii)
above.

(b)

Subject to the provisions of Section 5.2(a), the Committee shall provide, in the
terms of each individual Option, when such Option expires and becomes
unexercisable; and (without limiting the generality of the foregoing) the
Committee may provide in the terms of individual Award Agreements that said
Option expires immediately upon a Termination of Employment, Termination of
Consultancy or Termination of Directorship, as the case may be; provided,
however, that provision may be made that such Option shall become exercisable in
the event of a Termination of Employment because of the Optionee’s Retirement,
death, disability or as may otherwise be determined by the Committee.

____________________________

1

Note to draft.  Any Option granted with an exercise price less than the Fair
Market Value of the Common Stock on the date of grant may be subject to Section
409A.





169




--------------------------------------------------------------------------------




Section 5.3

Consideration.  

In consideration of the granting of an Option, the Optionee shall agree, in the
written Award Agreement, to remain in the employ of (or to consult for or to
serve as an Independent Director of, as applicable) the Company or any
Subsidiary for a period of at least one year (or such shorter period as may be
fixed in the Award Agreement or by action of the Committee following grant of
the Option) after the Option is granted (or, in the case of an Independent
Director, until the next annual meeting of stockholders of the Company).
 Nothing in this Plan or in any Award Agreement hereunder shall confer upon any
Optionee, any right to continue in the employ of, or as a consultant for, the
Company or any Subsidiary, or as a director of the Company, or shall interfere
with or restrict in any way the rights of the Company and any Subsidiary, which
are hereby expressly reserved, to discharge any Optionee at any time for any
reason whatsoever, with or without good cause.  

Section 5.4

Substitute Awards.  

Notwithstanding the foregoing provisions of this Article V to the contrary, in
the case of an Option that is a Substitute Award, the price per share of the
shares subject to such Option may be less than the Fair Market Value per share
on the date of grant, provided, that the excess of:

(a)

The aggregate Fair Market Value (as of the date such Substitute Award is
granted) of the shares subject to the Substitute Award; over

(b)

The aggregate exercise price thereof;

does not exceed the excess of:

(c)

The aggregate fair market value (as of the time immediately preceding the
transaction giving rise to the Substitute Award, such fair market value to be
determined by the Committee) of the shares of the predecessor entity that were
subject to the grant assumed or substituted for by the Company; over

(d)

The aggregate exercise price of such shares.

ARTICLE VI.
EXERCISE OF OPTION

Section 6.1

Partial Exercise.  

An exercisable Option may be exercised in whole or in part.  However, an Option
shall not be exercisable with respect to fractional shares and the Committee (or
the Board, in the case of Options granted to Independent Directors) may require
that, by the terms of the Option, a partial exercise be with respect to a
minimum number of shares.  

Section 6.2

Manner of Exercise.  

All or a portion of an exercisable Option shall be deemed exercised upon
delivery of all of the following to the Secretary of the Company or his or her
office:

(a)

A written notice complying with the applicable rules established by the
Committee (or the Board, in the case of Options granted to Independent
Directors) stating that the Option, or a portion thereof, is exercised.  The
notice shall be signed by the Optionee or other person then entitled to exercise
the Option or such portion;

(b)

Such representations and documents as the Committee (or the Board, in the case
of Options granted to Independent Directors), in its absolute discretion, deems
necessary or advisable to effect compliance with all applicable provisions of
the Securities Act of 1933, as amended, and any other federal or state
securities laws or regulations.  The Committee or Board may, in its absolute
discretion, also take whatever additional actions it deems appropriate to effect
such compliance including, without limitation, placing legends on share
certificates and issuing stop-transfer notices to agents and registrars;





170




--------------------------------------------------------------------------------




(c)

In the event that the Option shall be exercised pursuant to Section 8.1 by any
person or persons other than the Optionee, appropriate proof of the right of
such person or persons to exercise the Option; and

(d)

Full cash payment to the Secretary of the Company for the shares with respect to
which the Option, or portion thereof, is exercised.  However, the Committee (or
the Board, in the case of Options granted to Independent Directors), may in its
discretion (i) allow a delay in payment up to thirty (30) days from the date the
Option, or portion thereof, is exercised; (ii) allow payment, in whole or in
part, through the delivery of shares of Common Stock which have been owned by
the Holder for at least six months, duly endorsed for transfer to the Company
with a Fair Market Value on the date of delivery equal to the aggregate exercise
price of the Option or exercised portion thereof; (iii) allow payment, in whole
or in part, through the surrender of shares of Common Stock then issuable upon
exercise of the Option having a Fair Market Value on the date of Option exercise
equal to the aggregate exercise price of the Option or exercised portion
thereof; (iv) allow payment, in whole or in part, through the delivery of
property of any kind which constitutes good and valuable consideration; (v)
allow payment, in whole or in part, through the delivery of a full recourse
promissory note bearing interest (at no less than such rate as shall then
preclude the imputation of interest under the Code) and payable upon such terms
as may be prescribed by the Committee or the Board; (vi) allow payment, in whole
or in part, through the delivery of a notice that the Holder has placed a market
sell order with a broker with respect to shares of Common Stock then issuable
upon exercise of the Option, and that the broker has been directed to pay a
sufficient portion of the net proceeds of the sale to the Company in
satisfaction of the Option exercise price, provided that payment of such
proceeds is then made to the Company upon settlement of such sale; or (vii)
allow payment through any combination of the consideration provided in the
foregoing subparagraphs (ii), (iii), (iv), (v) and (vi).  In the case of a
promissory note, the Administrator may also prescribe the form of such note and
the security to be given for such note.  The Option may not be exercised,
however, by delivery of a promissory note or by a loan from the Company when or
where such loan or other extension of credit is prohibited by law, and payment
in the manner prescribed by the preceding sentences shall not be permitted to
the extent that the Administrator determines that payment in such manner may
result in an extension or maintenance of credit, an arrangement for the
extension of credit, or a renewal of an extension of credit in the form of a
personal loan to or for any Director or executive officer of the Company that is
prohibited by Section 13(k) of the Exchange Act or other applicable law.  

Section 6.3

Conditions to Issuance of Stock Certificates.  

The Company shall not be required to issue or deliver any certificate or
certificates for shares of stock purchased upon the exercise of any Option or
portion thereof prior to fulfillment of all of the following conditions:

(a)

The admission of such shares to listing on all stock exchanges on which such
class of stock is then listed;

(b)

The completion of any registration or other qualification of such shares under
any state or federal law, or under the rulings or regulations of the Securities
and Exchange Commission or any other governmental regulatory body which the
Committee or Board shall, in its absolute discretion, deem necessary or
advisable;

(c)

The obtaining of any approval or other clearance from any state or federal
governmental agency which the Committee (or Board, in the case of Options
granted to Independent Directors) shall, in its absolute discretion, determine
to be necessary or advisable;

(d)

The lapse of such reasonable period of time following the exercise of the Option
as the Committee (or Board, in the case of Options granted to Independent
Directors) may establish from time to time for reasons of administrative
convenience; and

(e)

The receipt by the Company of full payment for such shares, including payment of
any applicable withholding tax.  

Section 6.4

Rights as Stockholders.  

The Holders shall not be, nor have any of the rights or privileges of,
stockholders of the Company in respect of any shares purchasable upon the
exercise of any part of an Option unless and until certificates representing
such shares have been issued by the Company to such holders.  





171




--------------------------------------------------------------------------------




Section 6.5

Ownership and Transfer Restrictions.  

The Committee (or Board, in the case of Options granted to Independent
Directors), in its absolute discretion, may impose such restrictions on the
ownership and transferability of the shares purchasable upon the exercise of an
Option as it deems appropriate.  Any such restriction shall be set forth in the
respective Award Agreement and may be referred to on the certificates evidencing
such shares.  The Committee may require the Employee to give the Company prompt
notice of any disposition of shares of Common Stock acquired by exercise of an
Incentive Stock Option within (i) two years from the date of granting such
Option to such Employee or (ii) one year after the transfer of such shares to
such Employee.  The Committee may direct that the certificates evidencing shares
acquired by exercise of an Option refer to such requirement to give prompt
notice of disposition.  

Section 6.6

Exercise by Employees of Kimco Realty Services, Inc.  

Notwithstanding anything to the contrary contained in this Plan, an Optionee who
is an employee of Kimco Realty Services, Inc.  shall exercise his Option in
accordance with the following procedures:

(a)

(i) Such Employee shall pay the exercise price to the Secretary of Kimco Realty
Services, Inc. in cash; (ii) Kimco Realty Services, Inc.  shall then purchase
for cash from Kimco the number of shares underlying the exercised Options for
the Fair Market Value of such shares; and (iii) Kimco Realty Services, Inc.
shall then deliver such shares to the Employee.  

(b)

In the case of exercise of Options pursuant to Section 6.2(d)(iii), only the
provisions of paragraphs (a)(ii) and (a)(iii) above shall apply, and then only
with respect to the net number of shares issuable.  

Section 6.7

Additional Limitations on Exercise of Options.  

Holders may be required to comply with any timing or other restrictions with
respect to the settlement or exercise of an Option, including a window-period
limitation, as may be imposed in the discretion of the Administrator.  

ARTICLE VII.
AWARD OF RESTRICTED STOCK

Section 7.1

Eligibility.  

Subject to the Award Limit, Restricted Stock may be awarded to any Employee who
the Committee determines is a key Employee or any Consultant who the Committee
determines should receive such an Award.  Additionally, Independent Directors
may be granted awards of Restricted Stock.

Section 7.2

Award of Restricted Stock.  

(a)

The Committee (or the Board, in the case of Independent Directors), may from
time to time, in its absolute discretion:

(i)

Determine which Employees are key Employees and select from among the key
Employees, Consultants or Independent Directors (including Employees,
Consultants or Independent Directors who have previously received other Awards
under the Plan) such of them as in its opinion should be awarded Restricted
Stock;

(ii)

Determine the purchase price, if any, of such Restricted Stock Award, consistent
with the Plan; and

(iii)

Subject to Section 3.5, determine the other terms and conditions applicable to
such Restricted Stock Award, consistent with the Plan.

(b)

The Committee (or the Board, in the case of Restricted Stock awarded to
Independent Directors), shall establish the purchase price, if any, and form of
payment for Restricted Stock; provided, however, that such purchase price shall
be no less than the par value of the Common Stock to be purchased, unless
otherwise permitted by applicable state law.  In all cases, legal consideration
shall be required for each issuance of Restricted Stock.  





172




--------------------------------------------------------------------------------




(c)

Upon the selection of a key Employee, Consultant or Independent Director to be
awarded Restricted Stock, the Committee (or the Board, in the case of
Independent Directors) shall instruct the Secretary of the Company to issue such
Restricted Stock and may impose such conditions on the issuance of such
Restricted Stock as it deems appropriate.

Section 7.3

Rights as Stockholders.  

Subject to Section 7.4, upon delivery of the shares of Restricted Stock to the
Holder or the escrow holder pursuant to 0, the Holder shall have, unless
otherwise provided by the Committee (or the Board, in the case of Restricted
Stock awarded to Independent Directors), all the rights of a stockholder with
respect to said shares, subject to the restrictions in his or her Award
Agreement, including the right to receive all dividends and other distributions
paid or made with respect to the shares; provided, however, that in the
discretion of the Committee (or the Board, in the case of Restricted Stock
awarded to Independent Directors), any extraordinary distributions with respect
to the Common Stock shall be subject to the restrictions set forth in Section
7.4.  

Section 7.4

Restriction.  

All shares of Restricted Stock issued under the Plan (including any shares
received by holders thereof with respect to shares of Restricted Stock as a
result of stock dividends, stock splits or any other form of recapitalization)
shall, in the terms of each individual Award Agreement, be subject to such
restrictions as the Committee (or the Board, in the case of Restricted Stock
awarded to Independent Directors) shall provide, which restrictions may include,
without limitation, restrictions concerning voting rights and transferability
and restrictions based on duration of employment with the Company, Company
performance and individual performance; provided, however, that, except with
respect to shares of Restricted Stock granted to Section 162(m) Participants, by
action taken after the Restricted Stock is issued, the Committee may, on such
terms and conditions as it may determine to be appropriate, remove any or all of
the restrictions imposed by the terms of the Award Agreement in the event of a
Corporate Transaction or the applicable Holder’s Retirement, death or
disability.  Restricted Stock may not be sold or encumbered until all
restrictions are terminated or expire.  Except as otherwise provided by any
written agreement between the Company and any applicable Holder, a Holder’s
rights in unvested Restricted Stock shall lapse, and such Restricted Stock shall
be surrendered to the Company without consideration, upon, as applicable,
Termination of Employment, Termination of Consultancy or Termination of
Directorship with the Company.

Section 7.5

Repurchase of Restricted Stock.  

The Committee (or the Board, in the case of Restricted Stock awarded to
Independent Directors) shall provide in the terms of each individual Award
Agreement that the Company shall have the right to repurchase from the Holder
the Restricted Stock then subject to restrictions under the Award Agreement
immediately upon, as applicable, a Termination of Employment, a Termination of
Consultancy or a Termination of Directorship between the Holder and the Company,
at a cash price per share equal to the lesser of (i) the Fair Market Value of a
share of Common Stock on the date of Termination of Employment, Termination of
Consultancy or Termination of Directorship, as applicable, and (ii) the price
per share paid by the Holder for such Restricted Stock

Section 7.6

Escrow.  

Except as otherwise provided in any Award Agreement, the Secretary of the
Company or such other escrow holder as the Committee (or the Board, in the case
of Restricted Stock awarded to Independent Directors) may appoint shall retain
physical custody of each certificate representing Restricted Stock until all of
the restrictions imposed under the Award Agreement with respect to the shares
evidenced by such certificate expire or shall have been removed.  

Section 7.7

Legend.  

In order to enforce the restrictions imposed upon shares of Restricted Stock
hereunder, the Committee (or the Board, in the case of Restricted Stock awarded
to Independent Directors) shall cause a legend or legends to be placed on
certificates representing all shares of Restricted Stock that are still subject
to restrictions under Award Agreements, which legend or legends shall make
appropriate reference to the conditions imposed thereby.  





173




--------------------------------------------------------------------------------




Section 7.8

Section 83(b) Election.  

If a Holder makes an election under Section 83(b) of the Code, or any successor
section thereto, to be taxed with respect to the Restricted Stock as of the date
of transfer of the Restricted Stock rather than as of the date or dates upon
which the Holder would otherwise be taxable under Section 83(a) of the Code, the
Holder shall deliver a copy of such election to the Company immediately after
filing such election with the Internal Revenue Service.

ARTICLE VIII.
DEFERRED STOCK

Section 8.1

Eligibility.  

Subject to the Award Limit, awards of Deferred Stock may be granted to any
Employee whom the Committee determines is a key Employee or any Consultant whom
the Committee determines should receive such an Award.  Additionally,
Independent Directors may be granted awards of Deferred Stock in lieu of
directors’ fees.  

Section 8.2

Deferred Stock.  

Any key Employee or Consultant or Independent Director selected by the Committee
may be granted an award of Deferred Stock in the manner determined from time to
time by the Committee.  The number of shares of Deferred Stock shall be
determined by the Committee and may be linked to the Performance Criteria or
other specific performance criteria determined to be appropriate by the
Committee, in each case on a specified date or dates or over any period or
periods determined by the Committee consistent with Section 3.5.  Common Stock
underlying a Deferred Stock award will not be issued until the Deferred Stock
award has vested, pursuant to a vesting schedule or performance criteria set by
the Committee; provided, however, that, except with respect to shares of
Deferred Stock granted to Section 162(m) Participants, by action taken after the
Deferred Stock is issued, the Committee may, on such terms and conditions as it
may determine to be appropriate, remove any or all of the restrictions imposed
by the terms of the Award Agreement in the event of a Corporate Transaction or
the applicable Holder’s Retirement, death or disability.  Unless otherwise
provided by the Committee, a Holder of Deferred Stock shall have no rights as a
Company stockholder with respect to such Deferred Stock until such time as the
Award has vested and the Common Stock underlying the Award has been issued.  

Section 8.3

Deferred Stock Agreement.  

Each award of Deferred Stock shall be evidenced by an Award Agreement, which
shall be executed by the Holder and an authorized Officer of the Company and
which shall contain such terms and conditions as the Committee shall determine,
consistent with this Plan.  

Section 8.4

Term.  

The term of an award of Deferred Stock shall be set by the Board in its
discretion.  

Section 8.5

Exercise or Purchase Price.  

The Committee may establish the exercise or purchase price of shares of Deferred
Stock; provided, however, that such price shall not be less than the par value
of a share of Common Stock, unless otherwise permitted by applicable state law.

Section 8.6

Exercise Upon Termination of Employment, Termination of Consultancy or
Termination of Directorship.   

An award of Deferred Stock is exercisable or payable only while the Holder is an
Employee, Consultant or Independent Director, as applicable; provided, however,
that the Administrator in its sole and absolute discretion may provide that the
award of Deferred Stock may be exercised or paid subsequent to a Termination of
Employment following a “change of control or ownership” (within the meaning of
Section 1.162-27(e)(2)(v) or any successor regulation thereto) of the Company.





174




--------------------------------------------------------------------------------

ARTICLE IX.
ADMINISTRATION

Section 9.1

Committee.  

Except as may otherwise be determined by the Board in its sole discretion, the
Committee (or another committee or a subcommittee of the Board assuming the
functions of the Committee under the Plan) shall consist solely of two or more
Independent Directors appointed by and holding office at the pleasure of the
Board, each of whom is both a “non-employee director” as defined by Rule 16b-3
and an “outside director” for purposes of Section 162(m) of the Code.
 Appointment of Committee members shall be effective upon acceptance of
appointment.  Committee members may resign at any time by delivering written
notice to the Board.  Vacancies in the Committee may be filled by the Board.  

Section 9.2

Duties and Powers of Committee.  

It shall be the duty of the Committee to conduct the general administration of
this Plan in accordance with its provisions.  The Committee shall have the power
to interpret this Plan and the Award Agreements, and to adopt such rules for the
administration, interpretation, and application of this Plan as are consistent
therewith and to interpret, amend or revoke any such rules and to amend any
Award Agreement, provided that the rights or obligations of the Holder of the
Award that is the subject of any such Award Agreement are not affected
adversely.  Notwithstanding the foregoing, the full Board, acting by a majority
of its members in office, shall conduct the general administration of the Plan
with respect to Awards granted to Independent Directors.  Any such grant or
award under this Plan need not be the same with respect to each Holder.  Any
such interpretations and rules with respect to Incentive Stock Options shall be
consistent with the provisions of Section 422 of the Code.  In its absolute
discretion, the Board may at any time and from time to time exercise any and all
rights and duties of the Committee under this Plan except with respect to
matters which under Rule 16b-3 or Section 162(m) of the Code, or any regulations
or rules issued thereunder, are required to be determined in the sole discretion
of the Committee.  

Section 9.3

Majority Rule; Unanimous Written Consent.  

The Committee shall act by a majority of its members in attendance at a meeting
at which a quorum is present or by a memorandum or other written instrument
signed by all members of the Committee.  

Section 9.4

Compensation; Professional Assistance; Good Faith Actions.  

Members of the Committee shall receive such compensation for their services as
members as may be determined by the Board.  All expenses and liabilities which
members of the Committee incur in connection with the administration of this
Plan shall be borne by the Company.  The Committee may, with the approval of the
Board, employ attorneys, consultants, accountants, appraisers, brokers, or other
persons.  The Committee, the Company and the Company’s officers and Directors
shall be entitled to rely upon the advice, opinions or valuations of any such
persons.  All actions taken and all interpretations and determinations made by
the Committee or the Board in good faith shall be final and binding upon all
Holders, the Company and all other interested persons.  No members of the
Committee or Board shall be personally liable for any action, determination or
interpretation made in good faith with respect to the Plan or Awards, and all
members of the Committee and the Board shall be fully protected by the Company
in respect of any such action, determination or interpretation.

Section 9.5

Delegation of Authority to Grant and Amend Awards.  

The Committee may, but need not, delegate from time to time some or all of its
authority to (a) grant Awards under the Plan and (b) amend Awards previously
granted pursuant to the Plan to a committee consisting of one or more members of
the Committee or of one or more officers of the Company; provided, however, that
the Committee may not delegate its authority to grant or to amend Awards to
individuals (x) who are subject on the date of the grant to the reporting rules
under Section 16(a) of the Exchange Act, (y) who are Section 162(m)
Participants, or (z) who are officers of the Company who are delegated authority
by the Committee hereunder.  Any delegation hereunder shall be subject to the
restrictions and limits that the Committee specifies at the time of such
delegation of authority and may be rescinded at any time by the Committee.  At
all times, any committee appointed under this Section 9.5 shall serve in such
capacity at the pleasure of the Committee.  





175




--------------------------------------------------------------------------------




ARTICLE X.
MISCELLANEOUS PROVISIONS

Section 10.1

Not Transferable.  

Awards under this Plan may not be sold, pledged, assigned, or transferred in any
manner other than by will or the laws of descent and distribution, pursuant to
beneficiary designation procedures approved from time to time by the Committee
(or the Board, in the case of Options granted to Independent Directors) or
pursuant to a QDRO, unless and until such rights or awards have been exercised,
or the shares underlying such rights or awards have been issued, and all
restrictions applicable to such shares have lapsed.  No Award or interest or
right therein shall be liable for the debts, contracts or engagements of the
Holder or his successors in interest or shall be subject to disposition by
transfer, alienation, anticipation, pledge, encumbrance, assignment or any other
means whether such disposition be voluntary or involuntary or by operation of
law by judgment, levy, attachment, garnishment or any other legal or equitable
proceedings (including bankruptcy), and any attempted disposition thereof shall
be null and void and of no effect, except to the extent that such disposition is
permitted by the preceding sentence.  During the lifetime of the Holder, only he
may exercise an Option or other Award (or any portion thereof) granted to him
under the Plan, unless it has been disposed of pursuant to a QDRO.  After the
death of the Holder, any exercisable portion of an Option or other Award may,
prior to the time when such portion becomes unexercisable under the Plan or the
applicable Award Agreement, be exercised by, as applicable, his personal
representative, any person empowered to do so under the deceased Holder’s will
or under the then applicable laws of descent and distribution or any beneficiary
designated by the Holder pursuant to procedures approved in accordance with this
Section 10.1.  

Section 10.2

Amendment, Suspension or Termination of this Plan.  

Except as otherwise provided in this Section 10.2, this Plan may be wholly or
partially amended or otherwise modified, suspended or terminated at any time or
from time to time by the Board or the Committee.  However, without approval of
the Company’s stockholders given within twelve months before or after the action
by the Board or the Committee, no action of the Board or the Committee may,
except as provided in Section 8.3, increase the limits imposed in Section 2.1 on
the maximum number of shares which may be issued under this Plan or modify the
Award Limit, and no action of the Board or the Committee may be taken that would
otherwise require stockholder approval as a matter of applicable law, regulation
or rule.  No amendment, suspension or termination of this Plan shall, without
the consent of the Holder, impair any rights or obligations under any Awards
theretofore granted or awarded, unless the Award itself otherwise expressly so
provides.  No Award may be granted or awarded during any period of suspension or
after termination of this Plan, and in no event may any Incentive Stock Option
be granted under this Plan after the first to occur of the following events:

(a)

The expiration of ten years from the date the Plan is adopted by the Board; or

(b)

The expiration of ten years from the date the Plan is approved by the Company’s
stockholders under Section 10.4.

Section 10.3

Changes in Common Stock or Assets of the Company, Acquisition or Liquidation of
the Company and Other Corporate Events.  

(a)

Subject to Section 10.3(e), in the event that the Committee (or the Board, in
the case of Options granted to Independent Directors) determines that any
dividend or other distribution, reorganization, merger, consolidation,
combination, repurchase, liquidation, dissolution, or sale, transfer, exchange
or other disposition of all or substantially all of the assets of the Company
(including, but not limited to, a Corporate Transaction), or exchange of Common
Stock or other securities of the Company, issuance of warrants or other rights
to purchase Common Stock or other securities of the Company, or other similar
Corporate Transaction or event (other than an Equity Restructuring), in the
Committee’s sole discretion (or in the case of Options granted to Independent
Directors, the Board’s sole discretion), affects the Common Stock such that an
adjustment is determined by the Committee to be appropriate in order to prevent
dilution or enlargement of the benefits or potential benefits intended to be
made available under the Plan or with respect to an Award, then the Committee
shall, in such manner as it may deem equitable, adjust any or all of:

(i)

the number and kind of shares of Common Stock (or other securities or property)
with respect to which Awards may be granted, or which may be awarded (including,
but not limited to, adjustments of the limitations in Section 2.1 on the maximum
number and kind of shares which may be issued and adjustments of the Award
Limit),





176




--------------------------------------------------------------------------------




(ii)

the number and kind of shares of Common Stock (or other securities or property)
subject to outstanding Awards, and

(iii)

the grant or exercise price with respect to any Award.  

(b)

Subject to Section 10.3(b)(vii) and 10.3(e), in the event of any Corporate
Transaction or other transaction or event described in Section 10.3(a) or any
unusual or nonrecurring transactions or events (other than an Equity
Restructuring) affecting the Company, any affiliate of the Company, or the
financial statements of the Company or any affiliate, or of changes in
applicable laws, regulations, or accounting principles, the Administrator in its
sole and absolute discretion, and on such terms and conditions as it deems
appropriate, either by the terms of the Award or by action taken prior to the
occurrence of such transaction or event and either automatically or upon the
Holder’s request, is hereby authorized to take any one or more of the following
actions whenever the Administrator determines that such action is appropriate in
order to prevent dilution or enlargement of the benefits or potential benefits
intended to be made available under the Plan or with respect to any Award under
this Plan, to facilitate such transactions or events or to give effect to such
changes in laws, regulations or principles:

(i)

To provide for either (A) the purchase of any such Award for an amount of cash
and/or other property equal to the amount that could have been attained upon the
exercise of such Award, or realization of the Holder’s rights had such Award
been currently exercisable or payable (and, for the avoidance of doubt, if as of
the date of the occurrence of the transaction or event described in this Section
10.3(b) the Administrator determines in good faith that no amount would have
been obtained upon the exercise of such Award or the realization of the Holder’s
rights, then such Award may be terminated by the Company without payment) or (B)
fully vested or the replacement of such Award with other rights or property
selected by the Administrator in its sole discretion;

(ii)

To provide that the Award cannot vest, be exercised or become payable after such
event;

(iii)

To provide that such Award shall be exercisable as to all shares covered
thereby, notwithstanding anything to the contrary in the provisions of such
Award;

(iv)

To provide that such Award be assumed by the successor or survivor corporation,
or a parent or subsidiary thereof, or shall be substituted for by similar
options, rights or awards covering the stock of the successor or survivor
corporation, or a parent or subsidiary thereof, with appropriate adjustments as
to the number and kind of shares and prices;

(v)

To make adjustments in the number and type of shares of Common Stock (or other
securities or property) subject to outstanding Awards, and in the number and
kind of outstanding Restricted Stock or Deferred Stock and/or in the terms and
conditions of (including the grant or exercise price), and the criteria included
in, outstanding Awards and Awards which may be granted in the future;

(vi)

To provide for a specified period of time prior to such event, the restrictions
imposed under an Award Agreement upon some or all shares of Restricted Stock or
Deferred Stock may be terminated, and in the case of Restricted Stock, some or
all of the shares of such Restricted Stock may cease to be subject to repurchase
under 0 or forfeiture under Section 7.4 after such event; and

(vii)

In the event of any Corporate Transaction, each outstanding Award shall,
immediately prior to the effective date of the Corporate Transaction,
automatically become fully exercisable for all of the shares of Common Stock at
the time subject to such rights or fully vested, as applicable, and may be
exercised or become payable for any or all of those shares as fully-vested
shares of Common Stock.  However, an outstanding Award shall not so accelerate
if and to the extent: (i) such Award is, in connection with the Corporate
Transaction, either to be assumed by the successor or survivor corporation (or
parent thereof) or to be replaced with a comparable right with respect to shares
of the capital stock of the successor or survivor corporation (or parent
thereof) or (ii) the acceleration of exercisability of such Award is subject to
other limitations imposed by the Administrator at the time of grant.  The
determination of comparability of rights under clause (i) above shall be made by
the Administrator, and its determination shall be final, binding and conclusive.





177




--------------------------------------------------------------------------------




(c)

In connection with the occurrence of any Equity Restructuring:

(i)

The number and type of securities subject to each outstanding Option and the
exercise price thereof, if applicable, will be proportionately adjusted.  The
adjustments provided under this Section 10.3(c) shall be nondiscretionary and
shall be final and binding on the affected Holder and the Company.

(ii)

The Administrator shall make such proportionate adjustments, if any, as the
Administrator in its discretion may deem appropriate to reflect such Equity
Restructuring with respect to the aggregate number and kind of shares of Common
Stock (or other securities or property) that may be issued under the Plan
(including, but not limited to, adjustments of the limitations in Section 2.1).

(d)

Subject to Section 10.3(e) and 10.8, the Administrator may, in its discretion,
include such further provisions and limitations in any Award agreement or
certificate, as it may deem equitable and in the best interests of the Company.
 

(e)

With respect to Awards which are granted to Section 162(m) Participants and are
intended to qualify as performance-based compensation under Section
162(m)(4)(C), no adjustment or action described in this Section 9.3 or in any
other provision of the Plan shall be authorized to the extent that such
adjustment or action would cause the Plan to fail to so qualify under Section
162(m)(4)(C), as the case may be, or any successor provisions thereto.  No
adjustment or action described in this Section 10.3 or in any other provision of
the Plan shall be authorized to the extent that such adjustment or action would
cause the Plan to violate Section 422(b)(1) of the Code.  Furthermore, no such
adjustment or action shall be authorized to the extent such adjustment or action
would result in short-swing profits liability under Section 16 or violate the
exemptive conditions of Rule 16b-3 unless the Committee determines that the
Award is not to comply with such exemptive conditions.  The number of shares of
Common Stock subject to any Award shall always be rounded to the next whole
number.  

Section 10.4

Approval of Plan by Stockholders.  

The Plan will be submitted for the approval of the Company’s stockholders within
twelve months after the date of the Board’s adoption of this amended plan.
 Except as otherwise prohibited by the New York Stock Exchange or other
applicable exchange or quotation system or as prohibited by an applicable
statute or other law, Awards may be awarded prior to such stockholder approval,
provided that such Awards not be exercisable prior to the time when the Plan is
approved by the Company’s stockholders, and provided further that if such
approval has not been obtained at the end of said twelve month period, all
Awards previously awarded under the Plan shall thereupon be canceled and become
null and void.  

Section 10.5

Tax Withholding.  

The Company shall be entitled to require payment in cash or deduction from other
compensation payable to each Holder of any sums required by federal, state or
local tax law to be withheld with respect to the issuance, vesting, exercise or
payment of any Award.  The Committee may in its discretion and in satisfaction
of the foregoing requirement allow such Holder to elect to have the Company
withhold shares of Common Stock otherwise issuable under such Option or other
award (or allow the return of shares of Common Stock) having a Fair Market Value
equal to the sums required to be withheld.  

Section 10.6

Loans.  

The Committee may, in its discretion, extend one or more loans to key Employees
in connection with the exercise or receipt of an Award granted or awarded under
the Plan, or the issuance of Restricted Stock or Deferred Stock awarded under
the Plan.  The terms and conditions of any such loan shall be set by the
Committee.  Notwithstanding the foregoing, no loan shall be made to an Employee
under this Section to the extent such loan shall result in an extension or
maintenance of credit, an arrangement for the extension of credit, or a renewal
of an extension of credit in the form of a personal loan to or for any Director
or executive officer of the Company that is prohibited by Section 13(k) of the
Exchange Act or other applicable law.  In the event that the Administrator
determines in its discretion that any loan under this Section may be or will
become prohibited by Section 13(k) of the Exchange Act or other applicable law,
the Administrator may provide that such loan shall be immediately due and
payable in full and may take any other action in connection with such loan as
the Administrator determines in its discretion to be necessary or appropriate
for the repayment, cancellation or extinguishment of such loan.  





178




--------------------------------------------------------------------------------




Section 10.7

Forfeiture Provisions.  

Pursuant to its general authority to determine the terms and conditions
applicable to Awards under the Plan, the Administrator shall have the right to
provide, in the terms of Awards made under the Plan, or to require a Holder to
agree by separate written instrument at the time the Award is granted, that
(a)(i) any proceeds, gains or other economic benefit actually or constructively
received by the Holder upon any receipt or exercise of the Award, or upon the
receipt or resale of any Common Stock underlying the Award, must be paid to the
Company, and (ii) the Award shall terminate and any unexercised portion of the
Award (whether or not vested) shall be forfeited, if (b)(i) a Termination of
Employment, Termination of Consultancy or Termination of Directorship occurs
prior to a specified date, or within a specified time period following receipt
or exercise of the Award, or (ii) the Holder at any time, or during a specified
time period, engages in any activity in competition with the Company, or which
is inimical, contrary or harmful to the interests of the Company, as further
defined by the Administrator or (iii) the Holder incurs a Termination of
Employment, Termination of Consultancy or Termination of Directorship for cause.
 

Section 10.8

Effect of Plan Upon Options and Compensation Plans.  

The adoption of this Plan shall not affect any other compensation or incentive
plans in effect for the Company or any Subsidiary.  Nothing in this Plan shall
be construed to limit the right of the Company (i) to establish any other forms
of incentives or compensation for Employees, Directors or consultants of the
Company or any Subsidiary or (ii) to grant or assume options or other rights
otherwise than under this Plan in connection with any proper corporate purpose
including but not by way of limitation, the grant or assumption of options in
connection with the acquisition by purchase, lease, merger, consolidation or
otherwise, of the business, stock or assets of any corporation, partnership,
limited liability company, firm or association.  

Section 10.9

Compliance with Laws.  

The Plan, the granting and vesting of Awards under the Plan and the issuance and
delivery of shares of Common Stock and the payment of money under the Plan or
under Awards granted or awarded hereunder are subject to compliance with all
applicable federal and state laws, rules and regulations (including but not
limited to state and federal securities law and federal margin requirements) and
to such approvals by any listing, regulatory or governmental authority as may,
in the opinion of counsel for the Company, be necessary or advisable in
connection therewith; provided, however, that the foregoing shall not relieve
the Company of its obligations under any Award.  Any securities delivered under
the Plan shall be subject to such restrictions, and the person acquiring such
securities shall, if requested by the Company, provide such assurances and
representations to the Company as the Company may deem necessary or desirable to
assure compliance with all applicable legal requirements.  To the extent
permitted by applicable law, the Plan and Awards granted or awarded hereunder
shall be deemed amended to the extent necessary to conform to such laws, rules
and regulations.  

Section 10.10

Federal Income Tax Consequences.  

The following is a general summary under current law of the material federal
income tax consequences to participants in the Plan.  This summary deals with
the general tax principles that apply and is provided only for general
information.  Some kinds of taxes, such as the alternative minimum tax and state
and local income taxes are not discussed.  Tax laws are complex and subject to
change and may vary depending on individual circumstances and from locality to
locality.  The summary does not discuss all aspects of income taxation that may
be relevant to each participant in light of his or her personal investment
circumstances.  This summarized tax information is not tax advice.  

For federal income tax purposes, if a Holder is granted non-qualified stock
options under the Plan, the Holder will not have taxable income on the grant of
the option, nor will the Company be entitled to any deduction.  Generally, on
exercise of non-qualified stock options a Holder will recognize ordinary income,
and the Company will be entitled to a deduction, in an amount equal to the
difference between the option exercise price and the fair market value of the
Common Stock on the date of exercise.  There is no taxable income when the
Holder is granted an incentive stock option or when that option is exercised.
 However, the amount by which the fair market value of the shares at the time of
exercise exceeds the option price will be an “item of tax preference” for
alternative minimum tax purposes.  Gain realized on the sale of stock issued to
the Holder pursuant to the exercise of an incentive stock option is taxable at
capital gains rates, and no tax deduction is available to the Company, unless
the Holder disposes of the shares within (1) two years after the date of grant
of the option or (2) within one year of the date the shares were transferred to
the Holder.  If the shares of Common Stock are sold or otherwise disposed of
before the end of the one-year and two-year periods specified above, the
difference between the option exercise price and the fair market value of the
shares on the date of the option’s exercise will be taxed at ordinary income
rates, and the Company will be entitled to a deduction to the extent the Holder
must recognize ordinary income.





179




--------------------------------------------------------------------------------

No taxable income is realized on the receipt of the new restricted shares of
Common Stock or on the receipt of Deferred Stock, but upon the lapse of all of
the restrictions on the stock or upon the vesting and issuing of the stock due
to the attainment of certain performance or other criteria, the fair market
value of the shares (less any purchase price paid for such shares, if any)
received must be treated as compensation taxable as ordinary income to the
Holder in the year of the lapse of the final restrictions.  The Company will be
entitled to a deduction for compensation paid in the same amount which the
Holder realized as ordinary income.  

Section 10.11

Titles.  

Titles are provided herein for convenience only and are not to serve as a basis
for interpretation or construction of this Plan.  

Section 10.12

Governing Law.  

This Plan and any agreements hereunder shall be administered, interpreted and
enforced under the internal laws of the State of New York without regard to
conflicts of laws thereof.  

Section 10.13

Section 409A.  

To the extent that the Administrator determines that any Award granted under the
Plan is subject to Section 409A of the Code, the Award Agreement evidencing such
Award shall incorporate the terms and conditions required by Section 409A of the
Code.  To the extent applicable, the Plan and Award Agreements shall be
interpreted in accordance with Section 409A of the Code and Department of
Treasury regulations and other interpretive guidance issued thereunder,
including without limitation any such regulations or other guidance that may be
issued after the effective date of the Plan.  Notwithstanding any provision of
the Plan to the contrary, in the event that the Administrator determines that
any Award may be subject to Section 409A of the Code and related Department of
Treasury guidance (including such Department of Treasury guidance as may be
issued after the effective date of the Plan), the Administrator may adopt such
amendments to the Plan and the applicable Award Agreement or adopt other
policies and procedures (including amendments, policies and procedures with
retroactive effect), or take any other actions, that the Administrator
determines are necessary or appropriate to (a) exempt the Award from Section
409A of the Code and/or preserve the intended tax treatment of the benefits
provided with respect to the Award, or (b) comply with the requirements of
Section 409A of the Code and related Department of Treasury guidance.

* * *





180




--------------------------------------------------------------------------------

I hereby certify that the foregoing Plan was duly adopted by the Board of
Directors of Kimco Realty Corporation on February 25, 2009.  

Executed on this 25 day of February, 2009.  







KIMCO REALTY CORPORATION







By: /s/ Milton Cooper

Name: Milton Cooper

Title: Chief Executive Officer








181


